                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARY A. KELLY and THOMAS M. KELLY,                   )
                                                     )
        Plaintiffs                                   )
                                                     )
        v.                                           )      No. 19 cv 5328
                                                     )
CITIMORTGAGE, INC. and                               )      The Honorable Gary Feinerman
CENLAR FSB d/b/a Central Loan Administration &       )
Reporting, a federally chartered savings bank,       )
                                                     )
        Defendants                                   )

                                   NOTICE OF MOTION

TO:     All Counsel of Record

       PLEASE TAKE NOTICE THAT on Thursday, October 3, 2019 at 9:00 a.m., I shall
appear before the Honorable Gary Feinerman, or any other judge sitting in his stead, in
Courtroom 2141 of the U.S. District Courthouse, 219 South Dearborn Street, Chicago, Illinois
60604 and shall then and there present Defendants’ Agreed Motion for Extension of Time to
Respond to Plaintiffs’ Complaint and to Reschedule Status Hearing, at which time and place you
may appear if you so desire.

Dated: September 30, 2019                       Respectfully submitted,

                                                CITIMORTGAGE, INC. and
                                                CENLAR FSB


                                                By: __/s/ Irina Dashevsky_______________
                                                      One of Their Attorneys

P. Russell Perdew (6270420)
pperdew@lockelord.com
Irina Dashevsky (6298331)
irina.dashevsky@lockelord.com
LOCKE LORD LLP
111 South Wacker Drive
Chicago, IL 60606
Phone: 312-443-0228




81444217v.1
                                 CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on September 30, 2019, she caused the foregoing

Notice of Agreed Motion for Extension of Time to Respond to Plaintiffs’ Complaint and to

Reschedule Status Hearing to be served by electronically filing with the Clerk of the Court for

the Northern District of Illinois using the CM/ECF system, and thereby serving by e-mail

notification upon counsel for all parties of record.




                                                       ____/s/ Irina Dashevsky_______________




                                                  2
81444217v.1
